UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1452


HARRISON FOMBAN NDEH,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2008              Decided:   December 9, 2008


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John T. Riely, Bethesda, Maryland, for Petitioner. Gregory G.
Katsas, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Carol Federighi, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harrison     Fomban    Ndeh,       a        native   and     citizen     of

Cameroon,    petitions    for   review    of       an    order   of    the   Board    of

Immigration Appeals (“Board”) denying his motion to reconsider.

We have reviewed the record and the Board’s order and find that

the Board did not abuse its discretion in denying the motion.

See   8   C.F.R.   §   1003.2(a)   (2008).          Accordingly,        we   deny    the

petition for review for the reasons stated by the Board.                       See In

re: Ndeh (B.I.A. Mar. 25, 2008). *         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




      *
        We lack jurisdiction over Ndeh’s argument that he
effectively withdrew his request for voluntary departure on the
ground that he failed to raise this claim before the Board. See
8 U.S.C. § 1252(d)(1) (2006) (“A court may review a final order
of removal only if . . . the alien has exhausted all
administrative remedies available to the alien as of right.”);
Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 359 n.2 (4th Cir.
2006) (holding that the court lacks jurisdiction to consider an
argument that was not raised before the Board); Asika v.
Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004) (same).



                                      2